Electronically Filed
                                           Intermediate Court of Appeals
                                           CAAP-XX-XXXXXXX
                                           11-MAY-2020
                                           10:06 AM


                         NO. CAAP-XX-XXXXXXX


                IN THE INTERMEDIATE COURT OF APPEALS

                       OF THE STATE OF HAWAI#I


           WILLIAM H. GILLIAM, Plaintiff-Appellant, v.
 DAN ELLIOTT, also known as DANIEL J. ELLIOT, Defendant-Appellee


       APPEAL FROM THE CIRCUIT COURT OF THE FIFTH CIRCUIT
                    (CIVIL NO. 5CC191000045)


         ORDER GRANTING IN PART MOTION TO DISMISS APPEAL,
      OR IN THE ALTERNATIVE, MOTION TO STRIKE OPENING BRIEF
                       (By: Wadsworth, J.)
            Upon consideration of the "Motion to Dismiss Appeal, or
in the Alternative, Motion to Strike Plaintiff-Appellant's
Opening Brief," filed on April 30, 2020, by Defendant-Appellee
Dan Elliott, also known as Daniel J. Elliott, the papers in
support, and the record, it appears that (1) the March 12, 2020
Opening Brief by self-represented litigant Plaintiff-Appellant
William H. Gilliam (Appellant) fails to include citations to the
record on appeal, in violation of Hawai#i Rules of Appellate
Procedure (HRAP) Rule 28(b)(3), (4), and (7), and (2) HRAP
Rule 30 provides when an appellant's brief does not conform with
the HRAP, it may be stricken.
            Therefore, IT IS HEREBY ORDERED that the motion is
granted in part.    The Opening Brief, filed March 12, 2020, is
stricken.    Within thirty days from the date of this order,
Appellant shall file a first amended opening brief that includes
citations to the record, consistent with HRAP Rule 28(b)(3), (4),
and (7).
           IT IS FURTHER ORDERED that the answering brief in
response to the first amended opening brief shall be filed within
the time prescribed by HRAP Rule 28(c).
           DATED:   Honolulu, Hawai#i, May 11, 2020.

                                      /s/ Clyde J. Wadsworth
                                      Associate Judge




                                  2